Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art cited by the Applicants and by the Examiner fails to teach or suggest the following underlined limitations:

An access point (AP) configured for multi-user (MU) communications, the AP comprising:
a transmitter configured to transmit a control frame, wherein the control frame
includes uplink (UL) MU response scheduling information for transmission of a block
acknowledgment (BA) by a group of STAs;
 	a receiver configured to receive the BA, wherein the BA is received at least a
short interframe spacing (SIFS) interval after the transmitted control frame as part
of an MU BA transmission, and wherein the BA is associated with a received data physical layer
convergence protocol (PLCP) protocol data unit (PPDU). as indicated in independent claim 15.

	Independent claims 1 and 8 have the similar limitations:
the control frame includes uplink (UL) MU response scheduling information for transmission of a block acknowledgment (BA) by a group of STAs, and the BA is received at least a short interframe spacing (SIFS) interval after the transmitted control frame as part
of an MU BA transmission.
	The prior art of record to Kim et al, US 20170366321 A1 teaches a control frame, but the BA are transmitted from the access point to the stations (downlink) but not BA in the uplink using the control frame information. 
Similarly, the prior art of record to Kim et al US 20170359159 A1 teaches a control frame, but the BA are transmitted from the access point to the stations (downlink) but not BA in the uplink using the control frame information.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. ”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       3/18/2022